               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        WESTERN DIVISION

ANTHONY HAYES                                             PLAINTIFF
ADC #147539

v.                      No. 4:18-cv-291-DPM-JJV

MITCHELL JOHNSON, JR., Captain,
Hawkins Unit for Women; MICHAEL
M. LOWE, Major, Wrightsville Unit;
TERRIE L. BANISTER, Disciplinary
Hearing Judge, ADC; ITENA JACKSON,
SATP Counselor, Wrightsville Unit;
CLAUDIA HARRIS, Deputy Warden,
Wrightsville Unit; RANDY WATSON,
Warden, Wrightsville Unit; and DEXTER
PAYNE, Deputy Director, ADC                           DEFENDANTS

                                ORDER
      On de nova review, the Court adopts the partial recommendation,
NQ 31, and overrules Hayes's partial objections, NQ 33-34. FED. R. CIV.
P. 72(b)(3).    Motion for partial summary judgment, N2 23, granted in
part and denied in part.       Hayes' s claims against Payne - and his
retaliation claims against Johnson, Lowe, Banister, and Watson - are
dismissed without prejudice for failure to exhaust.
So Ordered.

                               {)
              D.P. Marshall Jr.
              United States District Judge




               -2-
